RENDERED: APRIL 9, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals
                                  NO. 2020-CA-0647-MR

ALEXANDER L. RUFF                                                    APPELLANT


                    APPEAL FROM JEFFERSON CIRCUIT COURT
v.                   HONORABLE MITCHELL PERRY, JUDGE
                           ACTION NO. 08-CR-003686


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: DIXON, KRAMER, AND MCNEILL, JUDGES.

KRAMER, JUDGE: Alexander L. Ruff appeals the Jefferson Circuit Court’s order

denying his motion to vacate, set aside, or correct sentence pursuant to RCr1 11.42.

After a careful review, we affirm.

                In upholding Ruff’s conviction and sentence, the Kentucky Supreme

Court described the underlying facts thusly,




1
    Kentucky Rules of Criminal Procedure.
       On November 24, 2008, Alexander Ruff entered
the New York Fashions clothing store in Louisville,
Kentucky, with the intent to rob the store and its
customers. Ruff was accompanied that day by John
Benton and Kendrick Robinson. With tee-shirts tied
around their faces and armed with handguns, Ruff and
Benton entered the store while Robinson waited in a
nearby vehicle. Ruff fired a single shot into the ceiling
and ordered the people inside to get on the ground and
surrender their wallets and cash. Ruff fired the gun
again, this time striking store owner Mohamed
Abderlrahman in the abdomen. Ruff and Benton then
collected the customers’ wallets and fled in Robinson’s
car. Abderlrahman died as a result of internal bleeding
caused by his injury.

        Four days later, Louisville Metro Police
Department (“LMPD”) Officers Christopher Sheehan and
Benjamin Lunte, while on narcotics patrol, stopped a
vehicle driven by Ruff’s girlfriend, Chesica White, for an
unreadable temporary tag. Ruff happened to be seated in
the passenger seat when the officers approached the
vehicle. After White and Ruff exited the vehicle, Ruff
suddenly fainted and fell to the street. The officers
testified that, suspecting that Ruff had swallowed
narcotics, they obtained consent from White to search the
vehicle. White disputed that she gave consent. Officer
Sheehan found a 45-caliber handgun and a garbage bag
full of clothing under the passenger seat of the car. Ruff
admitted ownership of the gun and clothing. He was then
arrested on unrelated charges and transported to an
LMPD substation for questioning.

       That evening, Ruff was questioned and placed in
jail on the unrelated charges. Five days later on
December 3, Ruff was transported to the LMPD
homicide office for further questioning. He once again
returned for questioning on December 5. Over the course
of his interviews with LMPD detectives, Ruff admitted to


                            -2-
             being involved in the New York Fashions robbery, and
             implicated Benton and Robinson as co-conspirators.

                    Ruff was indicted by a Jefferson County Grand
             Jury on one count of murder and three counts of robbery.
             His motions to suppress evidence found and statements
             made during the vehicle stop and subsequent statements
             at the LMPD office were denied. At trial, Ruff took the
             stand in his own defense. He confessed to his
             involvement in the robbery and shooting, including
             taking customers’ wallets and firing his weapon in
             Mohamad Abdelrahman’s direction. The jury convicted
             Ruff of wanton murder and first-degree robbery. Finding
             an aggravating factor of first-degree robbery, the jury
             returned a sentence of life without the benefit of parole or
             probation for twenty-five years. The trial court sentenced
             in accord with the jury’s recommendation[.]

Ruff v. Commonwealth, No. 2011-SC-000640-MR, 2013 WL 1789861, at *1 (Ky.

Apr. 25, 2013) (footnote omitted).

            After his conviction was affirmed, Ruff filed a pro se motion to vacate

his conviction and sentence pursuant to RCr 11.42 in the circuit court, which was

summarily denied. Ruff appealed to this Court, and the matter was remanded for

an evidentiary hearing.2 The circuit court appointed counsel to Ruff who

supplemented the pro se motion. The circuit court held an evidentiary hearing and

once again denied Ruff’s requested relief pursuant to RCr 11.42. This appeal

followed.


2
 See Ruff v. Commonwealth, No. 2014-CA-001448-MR, 2017 WL 5045613 (Ky. App. Nov. 3,
2017).



                                         -3-
               Although Ruff made numerous arguments for ineffective assistance of

counsel to the circuit court, his only argument to this Court is that trial counsel

failed to adequately prepare for the penalty phase of the trial. We disagree.

                We first note that no recording of the jury trial, including the penalty

phase and sentencing, appears in the record before us. Ruff does not make direct

citations to testimony given during the penalty phase of the trial; however, his

arguments stem entirely from what he contends was the inadequacy of mitigation

testimony given by his sister and his aunt. Ruff filed a designation of record

pursuant to CR3 75.01 that designated, among other items, video recordings from

his trial and the evidentiary hearing. Although the evidentiary hearing is contained

in the record before us, the video recordings of the trial, including the penalty

phase and sentencing, are not.4

                On appeal, the trial court’s findings of fact will not be
                disturbed unless they are clearly erroneous. CR 52.01.
                When the evidence is not presented for review, this court
                is confined to a determination as to whether the pleadings
                support the judgment and on all issues of fact in dispute
                we are required to assume that the evidence supports the
                findings of the lower court.

3
    Kentucky Rule of Civil Procedure.
4
  The record before us indicates that Ruff was sentenced at the end of the trial, and he waived a
presentence investigation (PSI) pursuant to RCr 11.02. The purpose of a PSI is “to furnish the
court with an adequate background from which an evaluation of the defendant may be made[.]”
Misher v. Commonwealth, 576 S.W.2d 238, 241 (Ky. App. 1978). The PSI would have provided
the circuit court, in relevant part, with additional background on Ruff’s family history, including
abuse, to take into consideration prior to imposition of his sentence.

                                               -4-
McDaniel v. Garrett, 661 S.W.2d 789, 791 (Ky. App. 1983) (citation omitted).

             Thus, without the complete record, we must assume the substance of

the testimony given during the penalty phase by Ruff’s sister and aunt support the

circuit court’s order. Id. We also look to the evidentiary hearing to analyze Ruff’s

argument that his trial counsel did not adequately prepare for the penalty phase of

the trial.

              We review a trial court’s denial of an RCr 11.42 motion as to

whether the denial constituted an abuse of that court’s discretion. Bowling v.

Commonwealth, 981 S.W.2d 545, 548 (Ky. 1998). “The test for abuse of

discretion is whether the trial judge’s decision was arbitrary, unreasonable, unfair,

or unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d
941, 945 (Ky. 1999) (citations omitted).

             Because the trial court conducted an evidentiary hearing on the

motion, its findings of fact will not be set aside unless they are clearly erroneous.

CR 52.01; Adams v. Commonwealth, 424 S.W.2d 849, 851 (Ky. 1968). Findings

of fact are not clearly erroneous if supported by substantial evidence. Black Motor

Co. v. Greene, 385 S.W.2d 954, 956 (Ky. 1964).

             To prevail on a claim made pursuant to RCr 11.42, the defendant must

show that counsel’s performance was deficient and that the deficiency prejudiced

the defense. Demonstration of deficient representation requires showing that

                                           -5-
counsel made errors so serious that counsel was not functioning as the “counsel”

guaranteed the defendant by the Sixth Amendment and that representation fell

below an objective standard of reasonableness. Strickland v. Washington, 466 U.S.
668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984). To demonstrate

prejudice, a defendant must show that counsel’s errors were so serious as to

deprive the defendant of a fair trial, a trial whose result is reliable. Id. The proper

standard for attorney performance is that of reasonably effective assistance, and the

inquiry must be whether counsel’s assistance was reasonable considering all of the

circumstances. Id. A court must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance; that is,

the defendant must overcome the presumption that, under the circumstances, the

challenged action might be considered sound trial strategy. Id. at 689, 104 S.Ct. at

2065.

             Ruff argues trial counsel’s performance was deficient due to failure to

reasonably investigate his background and present mitigating evidence during the

penalty phase of the trial. We disagree.

             Dr. Stephanie Hall, a psychiatrist, testified on Ruff’s behalf at the

evidentiary hearing. She interviewed Ruff post-conviction and diagnosed him with

post-traumatic stress disorder (PTSD) and major depressive disorder, stemming

primarily from childhood abuse and trauma. Ruff now argues that trial counsel


                                           -6-
was deficient because, although Ruff underwent a psychiatric evaluation by the

Kentucky Correctional Psychiatric Center (KCPC) prior to trial regarding

competency to stand trial, counsel should have obtained an expert witness to

conduct an independent psychiatric evaluation. He asserts that the KCPC report

pointed to childhood trauma and had counsel conducted a thorough investigation,

the necessity of an expert witness would have been apparent.

             Ruff’s lead counsel during the trial has since passed away, but co-

counsel testified at the evidentiary hearing. She stated that, although she was

added to the defense team just two months prior to the trial, she was primarily

responsible for mitigation. Ruff was facing the death penalty for his crimes.

Counsel testified that the agreed-upon strategy was to have Ruff testify on his own

behalf to admit his involvement in the robbery and express remorse, which counsel

believed to be genuine. Ruff testified during the guilt phase of the trial, but not the

penalty phase, as counsel believed he could not add anything further. Counsel

testified that Ruff’s testimony was central to the defense strategy and that his

remorse was the best mitigation. However, Ruff’s sister and aunt testified during

the penalty phase regarding the abuse and trauma Ruff suffered in his childhood.

Counsel testified that she reached out to multiple family members, but only Ruff’s

sister and aunt were responsive.




                                          -7-
                We agree with the circuit court’s analysis regarding the issue of

deficiency:

                        In Wong v. Belmontes,[5] the U.S. Supreme Court
                was faced with a set of facts similar to the facts of this
                case. 558 U.S. 15 (2009). Defense counsel in Wong was
                criticized for not presenting expert testimony on the
                defendant’s mental state. Id. at 23-24. Instead, trial
                counsel used family members and the defendant himself
                to present lay testimony of defendant[’]s troubled
                childhood. Id. at 21. The Court found no error in trial
                counsel’s strategy and explained that “the body of
                mitigating evidence . . . was neither complex nor
                technical.” Id. at 24. Further, the evidence “required
                only that the jury make logical connections of the kind a
                lay person is well equipped to make.” Id. Finally, the
                Court held that “the jury simply did not need expert
                testimony to understand the ‘humanizing’ evidence; it
                could use its common sense or its own sense of mercy.”
Id.

                        Here, trial counsel testified at the post-conviction
                hearing that all decisions regarding Ruff’s defense were
                made for reasoned, tactical purposes. For instance, trial
                counsel believed the best strategy was to have Ruff take
                the stand and show remorse. If the [KCPC report]
                accusing Ruff of malingering in bad faith were presented
                to the jury, they could have frustrated the overall defense
                strategy. Similarly, it was trial strategy to stipulate
                competency and the contents of the KCPC report that
                concluded Ruff was competent to stand trial. Again, trial
                counsel made an informed decision that if the KCPC
                report detailing Ruff’s anti-social personality disorder
                and malingering were presented to the jury, the entire
                trial strategy of admitting guilt, taking responsibility, and
                showing remorse would be jeopardized.

5
    Wong v. Belmontes, 558 U.S. 15, 130 S. Ct. 383, 175 L. Ed. 2d 328 (2009).



                                               -8-
                   Ruff titled the first roman [sic] numeral in the
             Argument section of his post-hearing memo as “trial
             counsel failed to present mitigation evidence.” This is
             disingenuous. Trial counsel did present mitigation
             evidence in the form of testimony by several of Ruff’s
             family members. Ruff’s aunt and sister testified to his
             family and social history as well as his childhood trauma.
             Similar to Wong, “The jury simply did not need expert
             testimony to understand the ‘humanizing evidence’”
             presented by Ruff’s family members. Id.

             As in Wong, it is important to consider all the evidence the jury would

have had before it had Ruff’s trial counsel followed the path he now asserts. Had

Ruff presented expert testimony during mitigation regarding PTSD and depression,

he would have opened the door for the Commonwealth to present the KCPC

report, which was laden with findings that would have potentially undermined the

defense strategy entirely. For instance, the KCPC report noted Ruff’s proclivity to

commit violence and have a complete lack of remorse. It detailed a history of

lying since childhood and that Ruff never felt bad about doing so. The report also

contained detailed findings of malingering, deceit, aggression, and disregard for

the safety of others. This was in opposition to the remorseful, honest testimony

that counsel hoped to convey to the jury by Ruff.

             We agree with the circuit court that trial counsel’s strategy regarding

mitigation was sound. Ruff failed to overcome the presumption that counsel

provided a reasonable trial strategy. See United States v. Morrow, 977 F.2d 222,

229-30 (6th Cir. 1992). Accordingly, we find no error.

                                         -9-
                 Ruff has similarly failed to demonstrate prejudice. When a defendant

claims prejudice related to mitigation evidence, he must establish “a reasonable

probability that a competent attorney, aware of [the available mitigating evidence],

would have introduced it at sentencing,” and “that had the jury been confronted

with this . . . mitigating evidence, there is a reasonable probability that it would

have returned with a different sentence.” Wiggins v. Smith, 539 U.S. 510, 535-36,

123 S. Ct. 2527, 2542-43, 156 L. Ed. 2d 471 (2003). Ruff failed to meet this

burden.

                 Ruff points out that he faced five sentence possibilities for the murder

conviction, imprisonment for (1) a term of twenty to fifty years; (2) life; (3) life

without the possibility of parole for twenty-five years; (4) life without the

possibility of parole; or (5) death.6 Ruff received the punishment of life with the

possibility of parole at twenty-five years. He contends that, had trial counsel

presented expert testimony, there was “a reasonable probability that at least one

juror would have been persuaded to give a lesser sentence.”7 Ruff was facing the

death penalty. He took the stand and admitted to his involvement in the robbery

and shooting a gun in the direction of the victim. We agree with the circuit court



6
 The jury found that the murder was committed under aggravating circumstances because Ruff
was engaged in the commission of robbery in the first degree when he murdered the victim.
Thus, he was subject to the death penalty.
7
    See page 14 of Appellant’s brief.

                                            -10-
that, considering the evidence against Ruff, he received a relatively light sentence.

He has failed to demonstrate that actions of trial counsel prejudiced him at all,

much less to the extent that the results of the trial would have been different.

             Accordingly, we affirm the Jefferson Circuit Court.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Andrea Reed                                Daniel Cameron
 Frankfort, Kentucky                        Attorney General of Kentucky

                                            Perry T. Ryan
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                         -11-